FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 14-0794

 UNION PACIFIC RAILROAD
 COMPANY
 v.
 ESTATE OF GERONIMO
 GUTIERREZ, DECEASED AND
                                                 §
 AMELIA GUTIERREZ AND
                                                 §
 ADRIAN GUTIERREZ,                                                            Harris County,
                                                 §
 INDIVIDUALLY IN THEIR
                                                 §
 CAPACITIES AS DEPENDENTS OF                                                     1st District.
                                                 §
 GERONIMO GUTIERREZ,
                                                 §
 DECEASED, AND AMELIA
 GUTIERREZ, IN HER CAPACITY
 AS ADMINISTRATRIX OF THE
 ESTATE OF GERONIMO
 GUTIERREZ




                                                                            September 4, 2015

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, UNION PACIFIC RAILROAD COMPANY, pay all
 costs incurred on this petition.
                                                                                FILE COPY




       WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 15th day of October, 2015.


                                                Blake A. Hawthorne, Clerk

                                                By Monica Zamarripa, Deputy Clerk